UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* Foamix Pharmaceuticals Ltd. (Name of Issuer) Ordinary Shares, NIS 0.16 par value per share (Title of Class of Securities) M46135105 (CUSIP Number) December 31, 2016 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 1 Names of Reporting Persons Tamarkin Medical Innovations Ltd.(1) 2 Check the appropriate box if a member of a Group (see instructions) (a)o (b)x 3 SEC Use Only 4 Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 2,930,783 (2) 6 Shared Voting Power 0 7 Sole Dispositive Power 2,930,783 (2) 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,930,783 (2) 10 Check box if the aggregate amount in row (9) excludes certain shares (See Instructions) o 11 Percent of class represented by amount in row (9) 7.6% (3) 12 Type of Reporting Person (See Instructions) CO The filing of this joint Schedule 13G shall not be construed as an admission that any of the Reporting Persons is, for purposes of Section 13(d) or 13(g) of the Act, the beneficial owner of any securities covered by this statement. Tamarkin Medical Innovations Ltd. is an Israeli company owned and controlled by Dr. Dov Tamarkin, the Issuer's co-founder, director and Chief Executive Officer. Consists of (i) 2,750,689 ordinary shares; (ii) 2,094 ordinary shares issuable upon exercise of outstanding warrants at a price of $5.04 per share (iii) 24,000 ordinary shares issuable upon exercise of outstanding options at a price of $5.88 per share; (iv) 45,000 ordinary shares issuable upon exercise of outstanding options at a price of $6.77 per share and (v) 100,000 ordinary shares issuable upon exercise of outstanding options at a price of $6.34 per share and (vi) 9,000 ordinary shares issued upon vesting of outstanding RSUs. Based on 37,167,791 ordinary shares outstanding as of December 31, 2016. CUSIP No. M46135105 1 Names of Reporting Persons Dr. Dov Tamarkin 2 Check the appropriate box if a member of a Group (see instructions) (a)o (b)x 3 SEC Use Only 4 Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 5
